STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 26, 2015
               Plaintiff-Appellee,

v                                                                   No. 319018
                                                                    Wayne Circuit Court
JOHN CHRISTOPHER-CHARLIE GASTON,                                    LC No. 13-003484-FC
a/k/a JOHN CHRISTOPHER GASTON

               Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

METER, J. (concurring in part and dissenting in part).

        Because I believe that the trial court properly assessed 15 points for OV 8, I respectfully
dissent from that portion of the majority opinion dealing with OV 8. I concur in all other aspects
of the opinion. I would affirm both the conviction and sentence.

       As noted by the majority opinion, OV 8 is to be scored at 15 points when “a victim was
asported to another place of greater danger or to a situation of greater danger or was held captive
beyond the time necessary to commit the offense[.]” MCL 777.38(1)(a). Even if the victim
moved voluntarily, she can be considered asported for purposes of this statute if she was
“secreted from observation by others.” People v Spanke, 254 Mich. App. 642, 648; 658 NW2d
504 (2003). The Spanke Court stated, “The victims [in Spanke] were without doubt asported to
another place or situation of greater danger, because the crimes could not have occurred as they
did without the movement of defendant and the victims to a location where they were secreted
from observation by others.” Id.

        Here, the bathroom was secluded from the living room where the victim’s brothers were
asleep. Defendant walked along with the victim when she headed toward the bathroom, and in
fact, on the way to the bathroom, defendant grabbed her arm and kissed her neck, telling her she
was sexy, after which she told him to leave her alone and went into the bathroom, shutting the
door. Defendant then came into the bathroom, pushed her toward the toilet and bathtub, and
raped her. The majority states that if defendant had locked the bathroom door behind him, “such
an action would likely support the court’s score . . . .” However, even assuming that the
evidence was insufficient to show a locking of the door by defendant, defendant still walked
along with the victim to the bathroom, harassing her along the way, and then engaged in forceful
actions against her; defendant’s actions were meant to keep the victim isolated and make the

                                                -1-
accomplishment of the offense easier. Under the unique factual circumstances of this case, it is a
reasonable inference to conclude that defendant essentially asported the victim to a situation of
greater danger. Pushing her against the toilet and bathtub of the isolated bathroom placed her in
a situation of greater danger and made the commission of the offense easier than if defendant had
attempted to rape her in the living room in the vicinity of her brothers.1 I can find no error
requiring reversal in the trial court’s assessment of 15 points for OV 8.

          I would affrm this case in its entirety.




                                                                /s/ Patrick M. Meter




1
    The trial court mentioned “the secreting of the victim in the bathroom . . . .”


                                                     -2-